DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel withdrawn claims 1-8.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 8/17/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 9-16 are allowed.
Regarding independent claim 9 and the dependent claims, the prior art fails to teach or suggest a method for peeling skin from the un-peeled objects by a machine for the peeling skin from the un-peeled objects, said method comprising: a. providing at least one controller; b. receiving and conveying the un-peeled objects by an object handling unit, wherein the receiving and the conveying the un-peeled objects is controlled by said at least one controller; c. agitating and heating, in an agitating and heating unit, the un-peeled objects received from an inlet element, said agitating and heating unit configured to agitate and heat the un-peeled objects for loosening bond between peel and object and provide heated un-peeled objects; and d. the peeling and separating, in a peeling and separation unit, the skin from the heated un-peeled objects and provide peeled objects, wherein the peeling and the separating is controlled by said at least one controller, wherein, said agitating and heating unit configured to provide the heated un-peeled objects upon direction of said at least one controller by: i. filling an agitator with the un-peeled objects through a closable opening in an open configuration being in communication with said inlet element; ii. closing said closable opening to achieve closed configuration; iii. filling said agitator with abrasive particles through an abrasive receiver provided on said agitator, wherein temperature of the abrasive particles is higher than temperature of the un-peeled objects; iv. agitating, by an actuating device, said agitator such that the un-peeled objects are agitated and heated thereby providing the heated un-peeled objects; v. agitating said agitator such that the abrasive particles being thrown out through a plurality of perforations configured on the agitator, wherein said perforations are of size smaller than size of the un-peeled objects and greater than size of the abrasive particles; vi. removing the heated un-peeled objects from said closable opening in an open configuration; vii. receiving, simultaneously, on a heater the abrasive particles thrown out from said agitator to heat the abrasive particles; and viii. circulating the heated abrasive particles by an abrasive conveyor to said agitator. 
The closest prior art of Anjou et. al. (US 4,083,836) teaches a method for peeling skin, however, fails to expressly describe all of the various parts in a single package described as a machine and the machine being controlled by a controller.
The secondary references of record do not teach or suggest the combined limitations not taught by Anjou et. al. (US 4,083,836).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
August 26, 2022